 


 HR 4343 ENR: Fair Treatment for Experienced Pilots Act
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. R. 4343 
 
AN ACT 
To amend title 49, United States Code, to modify age standards for pilots engaged in commercial aviation operations. 
 
 
1.Short titleThis Act may be cited as the Fair Treatment for Experienced Pilots Act. 
2.Age standards for pilots 
(a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following: 
 
44729.Age standards for pilots 
(a)In generalSubject to the limitation in subsection (c), a pilot may serve in multicrew covered operations until attaining 65 years of age. 
(b)Covered operations definedIn this section, the term covered operations means operations under part 121 of title 14, Code of Federal Regulations. 
(c)Limitation for International Flights 
(1)Applicability of ICAO standardA pilot who has attained 60 years of age may serve as pilot-in-command in covered operations between the United States and another country only if there is another pilot in the flight deck crew who has not yet attained 60 years of age. 
(2)Sunset of limitationParagraph (1) shall cease to be effective on such date as the Convention on International Civil Aviation provides that a pilot who has attained 60 years of age may serve as pilot-in-command in international commercial operations without regard to whether there is another pilot in the flight deck crew who has not attained age 60. 
(d)Sunset of age 60 retirement ruleOn and after the date of enactment of this section, section 121.383(c) of title 14, Code of Federal Regulations, shall cease to be effective. 
(e)Applicability 
(1)NonretroactivityNo person who has attained 60 years of age before the date of enactment of this section may serve as a pilot for an air carrier engaged in covered operations unless— 
(A)such person is in the employment of that air carrier in such operations on such date of enactment as a required flight deck crew member; or 
(B)such person is newly hired by an air carrier as a pilot on or after such date of enactment without credit for prior seniority or prior longevity for benefits or other terms related to length of service prior to the date of rehire under any labor agreement or employment policies of the air carrier. 
(2)Protection for complianceAn action taken in conformance with this section, taken in conformance with a regulation issued to carry out this section, or taken prior to the date of enactment of this section in conformance with section 121.383(c) of title 14, Code of Federal Regulations (as in effect before such date of enactment), may not serve as a basis for liability or relief in a proceeding, brought under any employment law or regulation, before any court or agency of the United States or of any State or locality. 
(f)Amendments to labor agreements and benefit plansAny amendment to a labor agreement or benefit plan of an air carrier that is required to conform with the requirements of this section or a regulation issued to carry out this section, and is applicable to pilots represented for collective bargaining, shall be made by agreement of the air carrier and the designated bargaining representative of the pilots of the air carrier. 
(g)Medical Standards and Records 
(1)Medical examinations and standardsExcept as provided by paragraph (2), a person serving as a pilot for an air carrier engaged in covered operations shall not be subject to different medical standards, or different, greater, or more frequent medical examinations, on account of age unless the Secretary determines (based on data received or studies published after the date of enactment of this section) that different medical standards, or different, greater, or more frequent medical examinations, are needed to ensure an adequate level of safety in flight. 
(2)Duration of first-class medical certificateNo person who has attained 60 years of age may serve as a pilot of an air carrier engaged in covered operations unless the person has a first-class medical certificate. Such a certificate shall expire on the last day of the 6-month period following the date of examination shown on the certificate. 
(h)Safety 
(1)TrainingEach air carrier engaged in covered operations shall continue to use pilot training and qualification programs approved by the Federal Aviation Administration, with specific emphasis on initial and recurrent training and qualification of pilots who have attained 60 years of age, to ensure continued acceptable levels of pilot skill and judgment. 
(2)Line evaluationsNot later than 6 months after the date of enactment of this section, and every 6 months thereafter, an air carrier engaged in covered operations shall evaluate the performance of each pilot of the air carrier who has attained 60 years of age through a line check of such pilot. Notwithstanding the preceding sentence, an air carrier shall not be required to conduct for a 6-month period a line check under this paragraph of a pilot serving as second-in-command if the pilot has undergone a regularly scheduled simulator evaluation during that period. 
(3)GAO reportNot later than 24 months after the date of enactment of this section, the Comptroller General shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report concerning the effect, if any, on aviation safety of the modification to pilot age standards made by subsection (a).. 
(b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following: 
 
 
44729. Age standards for pilots.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
